Citation Nr: 9923452	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-02 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
sarcoidosis.


REPRESENTATION

Appellant represented by:	Dorothy S. Walls


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

The issue of entitlement to service connection for 
sarcoidosis was previously before the Hartford, Connecticut, 
Department of Veterans Affairs (VA), Regional Office in 
September 1991.  At that time, it was found that the 
veteran's sarcoidosis had not been present in service and had 
not developed to a compensable degree within one year of his 
separation.

This appeal arose from an April 1996 rating decision of the 
Jackson, Mississippi, RO, which found that the veteran had 
failed to submit sufficient new and material evidence to 
reopen his claim for service connection for sarcoidosis.  
This decision was continued by a rating action issued in May 
1996.  In August 1998, this case was remanded in order to 
afford the veteran due process.  In June 1999, he testified 
at a personal hearing before a member of the Board of 
Veterans' Appeals (Board) sitting in Jackson, Mississippi.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
sarcoidosis in September 1991.

2.  Additional evidence submitted since that time fails to 
show that the veteran suffers from sarcoidosis which either 
began in service or manifested to a compensable degree within 
one year of separation.



CONCLUSION OF LAW

Evidence received since the RO denied entitlement to service 
connection for sarcoidosis in September 1991 is not new and 
material, so that the claim is not reopened, and the 
September 1991 decision of the RO is final.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(a), 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.307, 3.309, 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1998).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and sarcoidosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

The evidence which was of record when the RO considered this 
issue in September 1991 will be briefly summarized.  The 
service medical records included a normal entrance 
examination conducted in January 1967.  He complained of 
weakness of the left wrist on October 13, 1967; chest pain 
over the sternum on February 2, 1968; an injury to the left 
ankle on June 18, 1968; and of arthritis of the knees and 
ankles on June 25, 1968.  The separation examination 
conducted on November 12, 1968 was within normal limits.  No 
diagnosis of sarcoidosis was made during service.

The veteran submitted correspondence from his private 
physician, dated in March 1991.  This physician stated that 
he had first seen the veteran in June 1984 for asthma and 
asthmatic bronchitis.  On August 14, 1989, he had presented 
with complaints of shortness of breath and a chronic, daily 
cough.  He also reported shoulder pains and a 26 pound weight 
loss over the past 4 years.  The physical examination had 
revealed large, nontender lymph nodes in the left 
supraclavicular, submandibular, left cervical, right axilla 
and both inguinal areas.  The remainder of the examination, 
to include his lungs, was normal.  A biopsy of the nodes 
found sarcoidosis.  He did not report for any further 
treatment until April 25, 1990, when he complained of 
problems with his vision.  He was diagnosed with uveitis 
secondary to sarcoidosis.  Pulmonary function tests revealed 
severe obstruction with significant reversibility.  He was 
started on Prednisone.  By August 23, 1990, he was noted to 
be doing much better.  His lungs were clear and there was 
only one small submandibular tender lymph node.

The veteran was examined by VA in July 1991.  This 
examination found that he had sarcoidosis with uveitis of the 
right eye (light perception only).  He also had airway 
obstruction, lymphadenopathy and papules on his forearms and 
lower abdomen.

The evidence submitted subsequent to the September 1991 
denial included VA outpatient treatment records from December 
1993 to April 1996.  These reflected his current and 
continuing treatment for sarcoidosis.  His private physician 
noted in February 1996 that the veteran had nodular lesions 
on his skin, which the veteran indicated had been present 
since service.  He also submitted articles concerning this 
disease.

In June 1999, the veteran testified at a personal hearing 
before a member of the Board.  He reiterated his contentions 
that his sarcoidosis first manifested during service.  He 
stated that it began with a skin rash.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened and the September 1991 decision by the RO remains 
final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record showed that he had been diagnosed with 
sarcoidosis in 1989.  No evidence had been presented at that 
time to suggest that this condition was present in service, 
or had manifested to a compensable degree within one year of 
his discharge, save for the veteran's own assertions.  The 
additional evidence shows nothing new to establish that the 
veteran's sarcoidosis first manifested in service or to a 
degree of 10 percent within one year of his separation.  The 
veteran has reiterated his contention that he had a rash in 
service which he claimed was evidence of the onset of his 
condition.  However, the objective evidence does not support 
this assertion.  During his personal hearing, the veteran had 
indicated that he had been treated for the symptoms of this 
disorder as early as 1971.  He was given an opportunity to 
obtain any pertinent records; however, nothing was submitted 
to the Board.  While the veteran believes that his 
sarcoidosis is related to his period of service, he is not 
competent, as a layperson, to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for sarcoidosis.  Since it has been determined 
that no new evidence has been submitted, no further analysis 
is needed, for the evidence could not be "new and material" 
if it is not new.  Smith v. West, 12 Vet. App. 312 (1999).


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for sarcoidosis, the benefit 
sought on appeal is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

